             Case 3:20-cv-05671-JD Document 67 Filed 10/09/20 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA

                                         RELATED CASE ORDER
         A Motion for Administrative Relief to Consider Whether Cases Should be Related or a Sua Sponte
Judicial Referral for Purpose of Determining Relationship (Civil L.R. 3-12) has been filed. The time for
filing an opposition or statement of support has passed. As the judge assigned to case:


         20-cv-05671-JD
         Epic Games, Inc. v. Google LLC

        I find that the more recently filed case(s) that I have initialed below are related to the case assigned
to me, and such case(s) shall be reassigned to me. Any cases listed below that are not related to the case
assigned to me are referred to the judge assigned to the next-earliest filed case for a related case
determination.

          Case            Title                               Related Not Related
          20-cv-06772-JCS Peekya Services, Inc. v. Google LLC JD


                                                   ORDER
        The parties are instructed that all future filings in any reassigned case are to bear the initials of the
newly assigned judge immediately after the case number. Any case management conference in any
reassigned case will be rescheduled by the Court. The parties shall adjust the dates for the conference,
disclosures and report required by FRCivP 16 and 26 accordingly. Unless otherwise ordered, any dates for
hearing noticed motions are vacated and must be re-noticed by the moving party before the newly assigned
judge; any deadlines set by the ADR Local Rules remain in effect; and any deadlines established in a case
management order continue to govern, except dates for appearance in court, which will be rescheduled by
the newly assigned judge.



Dated: October 9, 2020                                 By:
                                                       Hon. James Donato
                                                       United States District Judge




                                                       1
